 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 1 of 7 - Page ID # 118




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,                                               8:21CV40

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

THE CITY OF OMAHA NEBRASKA,

                     Defendant.


       Plaintiff, a state prisoner, filed his pro se Complaint (Filing 1) on February 3,
2021, and was granted leave to proceed in forma pauperis (“IFP”). The matter is now
before the court for initial review of Plaintiff’s Third Amended Complaint, which
was filed on July 19, 2021 (Filing 28).

                 I. LEGAL STANDARDS ON INITIAL REVIEW

        The Prison Litigation Reform Act (“PLRA”) requires the court to conduct an
initial review of “a complaint in a civil action in which a prisoner seeks redress from
a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §
1915A(a). On such initial review, the court must “dismiss the complaint, or any
portion of the complaint,” it determines “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C. § 1915A(b). Comparable
language is contained in 28 U.S.C. § 1915(e)(2)(B) (applicable to IFP plaintiffs).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 2 of 7 - Page ID # 119




plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

              II. SUMMARY OF THIRD AMENDED COMPLAINT

       Plaintiff claims he was beaten by 15 white Omaha police officers who entered
his house without a warrant on May 9, 2017.1 Plaintiff alleges that after the officers
entered his house, he obeyed their instructions by laying down on his stomach and
allowing himself to be handcuffed, but the officers then brutally attacked him while
saying “die nigger.” Plaintiff does not identify any of the officers by name, but
alleges Does #1-8 were members of the gang unit, including two supervisors, and
Does #9-15 were uniformed officers, also including one supervisor. As to each
officer, Plaintiff alleges:
          • Doe #1, a supervisor of the gang unit, handcuffed Plaintiff before
              kicking him, choking him, and tasing him over 8 times.
          • Doe #2 choked and kicked Plaintiff.


      1
        Plaintiff previously asserted this claim in a lawsuit that was filed by counsel
in the District Court of Douglas County, Nebraska, and removed to federal court by
the City of Omaha. See Willis v. City of Omaha, Case No. 8:19CV211 (D. Neb.).
That case was dismissed without prejudice for lack of prosecution on July 17, 2020.

                                          2
 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 3 of 7 - Page ID # 120




          •   Doe #3 stomped on Plaintiff’s head several times.
          •   Doe #4 punched Plaintiff several times.
          •   Doe #5 kicked Plaintiff in the head.
          •   Doe #6 punched Plaintiff several times.
          •   Doe #7 tased Plaintiff.
          •   Doe #8, another gang unit supervisor, kicked and tased Plaintiff.
          •   Doe #9 beat Plaintiff’s head.
          •   Doe #10 kicked Plaintiff and jumped on his head.
          •   Doe #11 tased, choked, and kicked Plaintiff.
          •   Doe #12 punched Plaintiff.
          •   Doe #13 kicked Plaintiff.
          •   Doe #14, a supervisor, stomped on Plaintiff’s head.
          •   Does #15 kicked Plaintiff with big boots.

      Plaintiff alleges the beating resulted in him being hospitalized for 12 days with
a concussion, collapsed lungs, kidney damage, cuts on his wrist, and bruising to
various parts of his body.

      Plaintiff also complains about another incident on June 12, 2020, when police
allegedly conducted a warrantless, manual search of his anal cavity while he was in
the hospital as a stabbing victim.

                                   III. ANALYSIS

       Liberally construing Plaintiff’s Third Amended Complaint, this is a civil
rights action brought under 42 U.S.C. § 1983. To state a claim under § 1983, a
plaintiff must allege a violation of rights protected by the United States Constitution
or created by federal statute, and also must show that the alleged deprivation was
caused by conduct of a person acting under color of state law. West v. Atkins, 487
U.S. 42, 48 (1988).

    With respect to the May 9, 2017 incident, the court construes the Third
Amended Complaint as alleging a Fourth Amendment excessive force claim, and


                                          3
 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 4 of 7 - Page ID # 121




also Fourteenth Amendment claim arising under the Equal Protection Clause. With
respect to the June 12, 2020 incident, the court construes the Third Amended
Complaint as claiming police violated Plaintiff’s Fourth Amendment rights by
conducting a search without a warrant and in an unreasonable manner.

       The title in the caption of the Third Amended Complaint only lists the City of
Omaha as Defendant, but Plaintiff refers to Does #1-15 as Defendants in the body
of the pleading. However, because it is not alleged that Does #1-15 are sued in their
individual capacities, the court must be presume they are sued only in their official
capacities. See Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007). Claims alleged
against these officers are therefore redundant of claims alleged against the City of
Omaha. Consequently, Does #1-15 will not be listed on the court’s docket sheet as
additional Defendants. See King v. City of Crestwood, 899 F.3d 643, 650 (8th Cir.
2018) (“[A] suit against a government official in only his official capacity should be
dismissed as redundant if the employing entity is also named.”).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality can be liable under 42 U.S.C. § 1983 if an “action
pursuant to official municipal policy of some nature caused a constitutional tort.” Id.
at 691. To prevail on a claim alleged against the City of Omaha, Plaintiff must show
that the constitutional violation resulted from (1) an official “policy,” (2) an
unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise.
Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016).

       “Official policy involves ‘a deliberate choice to follow a course of action ...
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)). Alternatively, a plaintiff may establish
municipal liability through an unofficial custom of the municipality by
demonstrating “(1) the existence of a continuing, widespread, persistent pattern of
unconstitutional misconduct by the governmental entity’s employees; (2) deliberate
indifference to or tacit authorization of such conduct by the governmental entity's
policymaking officials after notice to the officials of that misconduct; and (3) that


                                          4
 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 5 of 7 - Page ID # 122




plaintiff was injured by acts pursuant to the governmental entity’s custom, i.e., that
the custom was a moving force behind the constitutional violation.” Malone v.
Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-700).
A municipal-liability claim based on a theory of inadequate training or supervision
is simply an extension of a claim based on a “policy” or “custom” theory of
municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

        “When a complaint is filed, a plaintiff may not be privy to the facts necessary
to accurately describe or identify any policies or customs which may have caused
the deprivation of a constitutional right. Moreover, such a holding would disregard
the liberality of Fed. R. Civ. P. 8(a)(2) which requires merely ‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ and 8(f), which
states ‘pleadings shall be so construed as to do substantial justice.’ Thus, the failure
… to specifically plead the existence of an unconstitutional policy or custom, in
itself, is not fatal to [a plaintiff’s] claim for relief.” Doe ex rel. Doe v. Sch. Dist. of
City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003). However, a plaintiff’s “failure to
include any ‘allegations, reference, or language by which one could begin to draw
an inference that the conduct complained of ... resulted from an unconstitutional
policy or custom’ renders the complaint deficient.” Crumpley-Patterson v. Trinity
Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004) (quoting Doe, 340 F.3d at 614).

       Plaintiff alleges in conclusory terms that the officers used excessive force and
discriminated against him on May 9, 2017, as the result of an official policy or
unofficial custom of the City of Omaha. (Filing 28, p. 3.) He also references a failure
to train or supervise. (Filing 28, p. 1.) Plaintiff does not allege any facts to support
these allegations, but at least there is “language by which one could begin to draw
an inference that the conduct complained of ... resulted from an unconstitutional
policy or custom.” Doe, 340 F.3d at 614; Crumpley-Patterson, 388 F.3d at 591. The
court therefore will allow Plaintiff’s claims regarding the May 9, 2017 incident to
proceed to service of process against the City.

      However, regarding the June 12, 2020 warrantless search of Plaintiff’s anal
cavity, it is not alleged that the officer involved was acting pursuant to an official
policy or unofficial custom of the City of Omaha, nor can it reasonably be inferred


                                            5
 8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 6 of 7 - Page ID # 123




from the facts alleged that the officer was so acting. Plaintiff allegation that he was
a victim of “racial profiling” (Filing 28-1, p. 2), by itself, is not a sufficient basis for
imposing liability on the City. This claim therefore will be dismissed without
prejudice to refiling.

                                  IV. CONCLUSION

       Plaintiff’s Third Amended Complaint is marginally sufficient to pass initial
review under 28 U.S.C. §§ 1915(e)(2) and 1915A, and will proceed to service of
process against the City of Omaha on Plaintiff’s claims that his rights under the
Fourth and Fourteenth Amendments were violated on May 9, 2017, when Omaha
police officers are alleged to have violently attacked him with discriminatory intent.

       IT IS THEREFORE ORDERED:

       1. This action will proceed to service of process against the City of Omaha on
Plaintiff’s claims that his rights under the Fourth and Fourteenth Amendments were
violated on May 9, 2017, when Omaha police officers are alleged to have violently
attacked him with discriminatory intent.

      2. All other claims alleged in the Third Amended Complaint are dismissed
without prejudice.

      3. All claims against unknown “Doe” Defendants are dismissed without
prejudice, as redundant of claims against the City of Omaha.

       4. For service of process on Defendant City of Omaha, the Clerk of Court is
directed to complete a summons form and a USM-285 form for such Defendant
using the address “City of Omaha, Attn: City Clerk, 1819 Farnam Street, Omaha NE
68183,” and forward them together with a copy of the Third Amended Complaint
(Filing 28) and a copy of this Memorandum and Order to the Marshals Service.

    5. The Marshals Service shall serve Defendant City of Omaha at City of
Omaha, Attn: City Clerk, 1819 Farnam Street, Omaha NE 68183. Service may


                                             6
  8:21-cv-00040-RGK-PRSE Doc # 29 Filed: 09/10/21 Page 7 of 7 - Page ID # 124




be accomplished by using any of the following methods: personal, residence,
certified mail, or designated delivery service upon the chief executive officer or clerk
of the City of Omaha. See Fed. R. Civ. P. 4(j)(2); Neb. Rev. Stat. § 25-510.02. 2

      5. The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

      6. Federal Rule of Civil Procedure 4(m) requires service of the complaint on
a defendant within 90 days of filing the complaint. However, Plaintiff is granted, on
the court's own motion, an extension of time until 90 days from the date of this order
to complete service of process. The Clerk of Court shall set a case-management
deadline accordingly.

      7. Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal.

       Dated this 10th day of September 2021.

                                                      BY THE COURT:


                                                      Richard G. Kopf
                                                      Senior United States District Judge



       2
          Pro se litigants proceeding in forma pauperis are entitled to rely on service by the United
States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir. 2013). Pursuant
to 28 U.S.C. ' 1915(d), in an in forma pauperis case, A[t]he officers of the court shall issue and
serve all process, and perform all duties in such cases.@ See Moore v. Jackson, 123 F.3d 1082, 1085
(8th Cir. 1997) (language in ' 1915(d) is compulsory) ); Fed. R. Civ. P. 4(c)(3) (court must order
that service be made by United States Marshal if plaintiff is authorized to proceed in forma
pauperis under 28 U.S.C. § 1915). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. App'x 798 (8th
Cir. 2014) (unpublished) (vacating district court order of dismissal for failure to prosecute and
directing district court to order the Marshal to seek defendant's last-known contact information
where plaintiff contended that the jail would have information for defendant's whereabouts);
Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers
for prisoner, prisoner need furnish no more than information necessary to identify defendant;
Marshal should be able to ascertain defendant's current address).

                                                 7
